                Case 1:20-bk-11134-VK                  Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                      Desc
                                                       Main Document    Page 1 of 46

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Helping Others International, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  4110 Vanetta Pl                                                 139 S. Beverly Dr.
                                  Studio City, CA 91604                                           Beverly Hills, CA 90212
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 1:20-bk-11134-VK                      Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                   Desc
                                                            Main Document    Page 2 of 46
Debtor    Helping Others International, LLC                                                        Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12

9.   Were prior bankruptcy              No.
     cases filed by or against
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases            No
    pending or being filed by a
    business partner or an              Yes.
    affiliate of the debtor?
                                                                                                                                                 Owner /
     List all cases. If more than 1,                                                                                                             Manager of
     attach a separate list                      Debtor     Megan Elizabeth Zucaro                                      Relationship             Debtor


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                Case 1:20-bk-11134-VK            Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                              Desc
                                                 Main Document    Page 3 of 46
Debtor   Helping Others International, LLC                                           Case number (if known)
         Name


                                                 Central Dist. of
                                                 California,North
                                      District   District                  When     6/08/20               Case number, if known   9:20-10714-MB




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 3
                Case 1:20-bk-11134-VK                    Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                      Desc
                                                         Main Document    Page 4 of 46
Debtor   Helping Others International, LLC                                                       Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or       No
    have possession of any
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                                25,001-50,000
    creditors                                                                    5001-10,000                                50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                              More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                   $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                  $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                 $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million                More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
Case 1:20-bk-11134-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19   Desc
                        Main Document    Page 5 of 46
Case 1:20-bk-11134-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19   Desc
                        Main Document    Page 6 of 46
Case 1:20-bk-11134-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19   Desc
                        Main Document    Page 7 of 46
Case 1:20-bk-11134-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19   Desc
                        Main Document    Page 8 of 46
                    Case 1:20-bk-11134-VK                            Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                             Desc
                                                                     Main Document    Page 9 of 46

 Fill in this information to identify the case:
 Debtor name Helping Others International, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ahn Thy Song                                                    6475 Marigayle                                  $1,200,000.00             $3,150,000.00                $436,688.29
 Nguyen,Trustee                                                  Circle, Huntington
 Mother Nature Trust                                             Beach, CA 92648
 9938 Bolsa Avenue                                               Single Family
 Ste 211                                                         Residence;
 Orange, CA 92863                                                Intended to be
                                                                 used as
                                                                 Residential Detox
                                                                 Center; 4 Bdrm, 5
                                                                 Ba
                                                                 APN: 110-5
 American Financial                                              6475 Marigayle                                      $75,000.00            $3,150,000.00                  $75,000.00
 Center, Inc.                                                    Circle, Huntington
 c/o Lori E. Eropkin                                             Beach, CA 92648
 Levinson Arshonsky                                              Single Family
 & Kurtz LLP                                                     Residence;
 15303 Ventura Blvd.,                                            Intended to be
 Suite 1650                                                      used as
 Sherman Oaks, CA                                                Residential Detox
 91403                                                           Center; 4 Bdrm, 5
                                                                 Ba
                                                                 APN: 110-5
 Bao D Lee                                                       28430 Locust                                                                                             $30,000.00
                                                                 Avenue, Moreno
                                                                 Valley, CA 92555
                                                                 Single Family
                                                                 Residence on
                                                                 Large Lot; 5 Bdrm
                                                                 2 Ba
                                                                 APN 473-250-021;
                                                                 Riverside County




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 1:20-bk-11134-VK                            Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                             Desc
                                                                     Main Document    Page 10 of 46


 Debtor    Helping Others International, LLC                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Bao D Lee                                                       4110 Vanetta           Disputed                                                                          $20,000.00
                                                                 Place, Studio City,
                                                                 CA 91604
                                                                 Condominium, 3
                                                                 Bdrm 2 Ba,
                                                                 APN:
                                                                 2384-003-062; Los
                                                                 Angeles County
 Carlos A Ruiz                                                   28430 Locust           Disputed                                                                          $20,000.00
                                                                 Avenue, Moreno
                                                                 Valley, CA 92555
                                                                 Single Family
                                                                 Residence on
                                                                 Large Lot; 5 Bdrm
                                                                 2 Ba
                                                                 APN 473-250-021;
                                                                 Riverside County
 Carlos A Ruiz                                                   4110 Vanetta           Disputed                                                                          $20,000.00
                                                                 Place, Studio City,
                                                                 CA 91604
                                                                 Condominium, 3
                                                                 Bdrm 2 Ba,
                                                                 APN:
                                                                 2384-003-062; Los
                                                                 Angeles County
 Gallarzo Cartier                                                422 N. Soto St.                                    $530,337.00            $1,500,000.00                  $24,837.00
 2818 Allesandro St.                                             Los Angeles, CA
 Los Angeles, CA                                                 90033
 90039                                                           Multi Room
                                                                 Boarding House;
                                                                 15 Rooms
                                                                 APN: 5177-028-01;
                                                                 Los Angeles
                                                                 County
 Jesus Rojas                                                     28430 Locust           Disputed                                                                          $10,000.00
                                                                 Avenue, Moreno
                                                                 Valley, CA 92555
                                                                 Single Family
                                                                 Residence on
                                                                 Large Lot; 5 Bdrm
                                                                 2 Ba
                                                                 APN 473-250-021;
                                                                 Riverside County
 Patricai L Parker -                                             28430 Locust                                       $157,500.00               $450,000.00                 $72,993.24
 Marcos                                                          Avenue, Moreno
                                                                 Valley, CA 92555
                                                                 Single Family
                                                                 Residence on
                                                                 Large Lot; 5 Bdrm
                                                                 2 Ba
                                                                 APN 473-250-021;
                                                                 Riverside County


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 1:20-bk-11134-VK                            Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                             Desc
                                                                     Main Document    Page 11 of 46


 Debtor    Helping Others International, LLC                                                                  Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Prominence Capital                                              4110 Vanetta                                        $17,250.00            $1,300,000.00                    $6,511.49
 Partners Ltd                                                    Place, Studio City,
 974 Sandstone Drive                                             CA 91604
 Glendora, CA 91740                                              Condominium, 3
                                                                 Bdrm 2 Ba,
                                                                 APN:
                                                                 2384-003-062; Los
                                                                 Angeles County
 Sarah Panuco                                                    4110 Vanetta        Disputed                                                                             $40,000.00
 30078 Wales Ct                                                  Place, Studio City,
 Menifee, CA 92584                                               CA 91604
                                                                 Condominium, 3
                                                                 Bdrm 2 Ba,
                                                                 APN:
                                                                 2384-003-062; Los
                                                                 Angeles County
 Sarah Panuco                                                    28430 Locust        Disputed                                                                             $30,000.00
 30078 Wales Ct                                                  Avenue, Moreno
 Menifee, CA 92584                                               Valley, CA 92555
                                                                 Single Family
                                                                 Residence on
                                                                 Large Lot; 5 Bdrm
                                                                 2 Ba
                                                                 APN 473-250-021;
                                                                 Riverside County




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 1:20-bk-11134-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19   Desc
                        Main Document    Page 12 of 46
Case 1:20-bk-11134-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19   Desc
                        Main Document    Page 13 of 46




     Oxnard
               Case 1:20-bk-11134-VK                                        Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                                                    Desc
                                                                            Main Document    Page 14 of 46
 Fill in this information to identify the case:

 Debtor name            Helping Others International, LLC

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $        6,400,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $          901,000.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        7,301,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        7,016,030.02


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$          170,000.00


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          7,186,030.02




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                        Desc
                                                              Main Document    Page 15 of 46
 Fill in this information to identify the case:

 Debtor name         Helping Others International, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                              amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                              12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

     No.    Go to Part 2.
     Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                            Current value of
                                                                                                                              debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

     No.    Go to Part 3.
     Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

     No. Go to Part 4.
     Yes Fill in the information below.
 11.       Accounts receivable


           11b. Over 90 days old:                               350,000.00   -                               0.00 =....                 $350,000.00
                                              face amount                        doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                         $350,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                      Desc
                                                              Main Document    Page 16 of 46
 Debtor         Helping Others International, LLC                                             Case number (If known)
                Name


     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Furniture for Detox Center at 6475 Marigayle
           Cir, Huntington Beach, CA 92648                                                  $0.00                                     $350,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Technical Equipment for Detox Center at 6475
           Marigayle Cir., Huntington Beach, CA 92648                                $100,000.00     N/A                              $200,000.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                          $550,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                       Desc
                                                              Main Document    Page 17 of 46
 Debtor         Helping Others International, LLC                                             Case number (If known)
                Name

           47.1.     Van for Detox Center                                               $1,000.00    N/A                                  $1,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)

 51.       Total of Part 8.                                                                                                           $1,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 6475 Marigayle
                     Circle, Huntington
                     Beach, CA 92648
                     Single Family
                     Residence; Intended
                     to be used as
                     Residential Detox
                     Center; 4 Bdrm, 5 Ba
                     APN: 110-511-04;
                     County of Orange                     Fee Simple                   Unknown       Recent cost                     $3,150,000.00


           55.2.     28430 Locust
                     Avenue, Moreno
                     Valley, CA 92555
                     Single Family
                     Residence on Large
                     Lot; 5 Bdrm 2 Ba
                     APN 473-250-021;
                     Riverside County                     Fee simple                   Unknown       Recent cost                       $450,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                Desc
                                                              Main Document    Page 18 of 46
 Debtor         Helping Others International, LLC                                             Case number (If known)
                Name

            55.3.    422 N. Soto St.
                     Los Angeles, CA
                     90033
                     Multi Room Boarding
                     House; 15 Rooms
                     APN: 5177-028-01;
                     Los Angeles County                   Fee simple                   Unknown         Recent cost            $1,500,000.00


            55.4.    4110 Vanetta Place,
                     Studio City, CA
                     91604
                     Condominium, 3
                     Bdrm 2 Ba,
                     APN: 2384-003-062;
                     Los Angeles County                   Fee simple                        $0.00      Recent cost            $1,300,000.00




 56.        Total of Part 9.                                                                                               $6,400,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                       Current value of
                                                                                                                       debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19           Desc
                                                              Main Document    Page 19 of 46
 Debtor         Helping Others International, LLC                                             Case number (If known)
                Name

           Law Suit vs. Ahn Thuy Nguyen and Thuy Rucks for
           Diversion of Income from Detox Center at 6475
           Marigayle Cir., Huntington Beach, CA 92648                                                                        Unknown
           Nature of claim          Conversion and Fraud
           Amount requested                    $4,000,000.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                    $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
               Case 1:20-bk-11134-VK                               Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                                 Desc
                                                                   Main Document    Page 20 of 46
 Debtor          Helping Others International, LLC                                                                   Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $350,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $550,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                        $1,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $6,400,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $901,000.00           + 91b.            $6,400,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $7,301,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                       Desc
                                                              Main Document    Page 21 of 46
 Fill in this information to identify the case:

 Debtor name          Helping Others International, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
        Ahn Thy Song
 2.1
        Nguyen,Trustee                                Describe debtor's property that is subject to a lien              $1,200,000.00            $3,150,000.00
        Creditor's Name                               6475 Marigayle Circle, Huntington Beach, CA
                                                      92648
        Mother Nature Trust                           Single Family Residence; Intended to be used
        9938 Bolsa Avenue                             as Residential Detox Center; 4 Bdrm, 5 Ba
        Ste 211                                       APN: 110-511-04; County of Orange
        Orange, CA 92863
        Creditor's mailing address                    Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.
        1. United Lender LLC
        2. Ahn Thy Song
        Nguyen,Trustee
        3. American Financial
        Center, Inc.

        American Financial Center,
 2.2
        Inc.                                          Describe debtor's property that is subject to a lien                  $75,000.00           $3,150,000.00
        Creditor's Name                               6475 Marigayle Circle, Huntington Beach, CA
        c/o Lori E. Eropkin                           92648
        Levinson Arshonsky &                          Single Family Residence; Intended to be used
        Kurtz LLP                                     as Residential Detox Center; 4 Bdrm, 5 Ba
        15303 Ventura Blvd., Suite                    APN: 110-511-04; County of Orange
        1650
        Sherman Oaks, CA 91403
        Creditor's mailing address                    Describe the lien
                                                      Deed of Trust


Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                  Desc
                                                              Main Document    Page 22 of 46
 Debtor       Helping Others International, LLC                                                       Case number (if known)
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       07/16/2019                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.1

 2.3   Amsterdam Nouveau Trust                        Describe debtor's property that is subject to a lien                     $424,500.00   $1,300,000.00
       Creditor's Name                                4110 Vanetta Place, Studio City, CA 91604
                                                      Condominium, 3 Bdrm 2 Ba,
                                                      APN: 2384-003-062; Los Angeles County

       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       12/4/2018                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       1. Wooshies Inc.
       2. Amsterdam Nouveau
       Trust
       3. Prominence Capital
       Partners Ltd

 2.4   Gallarzo Cartier                               Describe debtor's property that is subject to a lien                     $530,337.00   $1,500,000.00
       Creditor's Name                                422 N. Soto St.
                                                      Los Angeles, CA 90033
                                                      Multi Room Boarding House; 15 Rooms
       2818 Allesandro St.                            APN: 5177-028-01; Los Angeles County
       Los Angeles, CA 90039
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       11/25/2019                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                  Desc
                                                              Main Document    Page 23 of 46
 Debtor       Helping Others International, LLC                                                       Case number (if known)
              Name

       Creditor's Name                                6475 Marigayle Circle, Huntington Beach, CA
                                                      92648
                                                      Single Family Residence; Intended to be used
       3635 S. Fort Apache Road                       as Residential Detox Center; 4 Bdrm, 5 Ba
       Suite 200-202                                  APN: 110-511-04; County of Orange
       Las Vegas, NV 89147
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       05/02/2019                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.1

 2.8   United Lender LLC                              Describe debtor's property that is subject to a lien                     $994,500.00   $1,500,000.00
       Creditor's Name                                422 N. Soto St.
                                                      Los Angeles, CA 90033
       3635 S. Fort Apache Road                       Multi Room Boarding House; 15 Rooms
       Suite 200-202                                  APN: 5177-028-01; Los Angeles County
       Las Vegas, NV 89147
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       11/25/2019                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.4

 2.9   Wooshies Inc.                                  Describe debtor's property that is subject to a lien                     $864,761.49   $1,300,000.00
       Creditor's Name                                4110 Vanetta Place, Studio City, CA 91604
       3635 S. Fort Apache Road                       Condominium, 3 Bdrm 2 Ba,
       Suite 200-202                                  APN: 2384-003-062; Los Angeles County
       Las Vegas, NV 89147
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       12/4/2018                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                  Desc
                                                              Main Document    Page 24 of 46
 Debtor       Helping Others International, LLC                                                       Case number (if known)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       1. United Lender LLC
       2. Gallarzo Cartier

 2.5   Patricai L Parker - Marcos                     Describe debtor's property that is subject to a lien                     $157,500.00    $450,000.00
       Creditor's Name                                28430 Locust Avenue, Moreno Valley, CA
                                                      92555
                                                      Single Family Residence on Large Lot; 5
                                                      Bdrm 2 Ba
                                                      APN 473-250-021; Riverside County

       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       12/14/2018                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       1. Wooshies, Inc.
       2. Patricai L Parker -
       Marcos

       Prominence Capital
 2.6
       Partners Ltd                                   Describe debtor's property that is subject to a lien                      $17,250.00   $1,300,000.00
       Creditor's Name                                4110 Vanetta Place, Studio City, CA 91604
                                                      Condominium, 3 Bdrm 2 Ba,
       974 Sandstone Drive                            APN: 2384-003-062; Los Angeles County
       Glendora, CA 91740
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       10/21/2019                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.
       Specified on line 2.3

 2.7   United Lender LLC                              Describe debtor's property that is subject to a lien                 $2,386,688.29     $3,150,000.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                      Desc
                                                              Main Document    Page 25 of 46
 Debtor       Helping Others International, LLC                                                       Case number (if known)
              Name

        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.
        Specified on line 2.3

 2.1
 0      Wooshies, Inc.                                Describe debtor's property that is subject to a lien                     $365,493.24         $450,000.00
        Creditor's Name                               28430 Locust Avenue, Moreno Valley, CA
                                                      92555
                                                      Single Family Residence on Large Lot; 5
        3635 S Fort Apache Road                       Bdrm 2 Ba
        Suite 200-202                                 APN 473-250-021; Riverside County
        Las Vegas, NV 89147
        Creditor's mailing address                    Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        12/14/2018                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.
        Specified on line 2.5

                                                                                                                               $7,016,030.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         2

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         American Financial Center Inc.
         c/o Mark R. Crittenden, Reg. Agent                                                                    Line   2.2
         14390 Ventura Blvd., Suite 320
         Sherman Oaks, CA 91403

         Lawrence C Meyerson
         A Professional Law Corporation                                                                        Line   2.7
         5521 Mission Rd Ste 399
         Bonsall, CA 92003

         Lawrence C Meyerson
         A Professional Law Corporation                                                                        Line   2.8
         5521 Mission Rd Ste 399
         Bonsall, CA 92003




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19        Desc
                                                              Main Document    Page 26 of 46
 Debtor       Helping Others International, LLC                                         Case number (if known)
              Name

        Lawrence C Meyerson
        A Professional Law Corporation                                                          Line   2.10
        5521 Mission Rd Ste 399
        Bonsall, CA 92003

        Western Fidelity Associates LLC
        dba Western Fidelity Trustees                                                           Line   2.7
        1222 Crenshaw Boulevard Suite “B”
        Torrance, CA 90501

        Western Fidelity Associates LLC
        dba Western Fidelity Trustees                                                           Line   2.9
        1222 Crenshaw Boulevard Suite “B”
        Torrance, CA 90501

        Western Fidelity Associates LLC
        dba Western Fidelity Trustees                                                           Line   2.8
        1222 Crenshaw Boulevard Suite “B”
        Torrance, CA 90501

        Western Fidelity Associates LLC
        dba Western Fidelity Trustees                                                           Line   2.10
        1222 Crenshaw Boulevard Suite “B”
        Torrance, CA 90501




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property          page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                                 Desc
                                                              Main Document    Page 27 of 46
 Fill in this information to identify the case:

 Debtor name         Helping Others International, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $20,000.00
           Bao D Lee                                                          Contingent
                                                                              Unliquidated
           Date(s) debt was incurred     2/26/2012                            Disputed
           Last 4 digits of account number
                                                                                            4110 Vanetta Place, Studio City, CA 91604
                                                                             Basis for the claim:
                                                                             Condominium, 3 Bdrm 2 Ba,
                                                                             APN: 2384-003-062; Los Angeles County
                                                                             Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $30,000.00
           Bao D Lee                                                          Contingent
                                                                              Unliquidated
           Date(s) debt was incurred     2/26/2020                            Disputed
           Last 4 digits of account number                                                  28430 Locust Avenue, Moreno Valley, CA 92555
                                                                             Basis for the claim:
                                                                             Single Family Residence on Large Lot; 5 Bdrm 2 Ba
                                                                             APN 473-250-021; Riverside County
                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $20,000.00
           Carlos A Ruiz                                                      Contingent
                                                                              Unliquidated
           Date(s) debt was incurred     3/2/2020                             Disputed
           Last 4 digits of account number
                                                                                            4110 Vanetta Place, Studio City, CA 91604
                                                                             Basis for the claim:
                                                                             Condominium, 3 Bdrm 2 Ba,
                                                                             APN: 2384-003-062; Los Angeles County
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         38970                                               Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                             Desc
                                                              Main Document    Page 28 of 46
 Debtor       Helping Others International, LLC                                                       Case number (if known)
              Name

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $20,000.00
           Carlos A Ruiz                                                      Contingent
                                                                              Unliquidated
           Date(s) debt was incurred     3/2/2020                             Disputed
           Last 4 digits of account number
                                                                                            28430 Locust Avenue, Moreno Valley, CA 92555
                                                                             Basis for the claim:
                                                                             Single Family Residence on Large Lot; 5 Bdrm 2 Ba
                                                                             APN 473-250-021; Riverside County
                                                                             Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $10,000.00
           Jesus Rojas                                                        Contingent
                                                                              Unliquidated
           Date(s) debt was incurred     3/9/2020                             Disputed
           Last 4 digits of account number
                                                                                            28430 Locust Avenue, Moreno Valley, CA 92555
                                                                             Basis for the claim:
                                                                             Single Family Residence on Large Lot; 5 Bdrm 2 Ba
                                                                             APN 473-250-021; Riverside County
                                                                             Is the claim subject to offset?    No  Yes
 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $40,000.00
           Sarah Panuco                                                       Contingent
           30078 Wales Ct                                                     Unliquidated
           Menifee, CA 92584                                                  Disputed
           Date(s) debt was incurred     2/12/2020
                                                                                            4110 Vanetta Place, Studio City, CA 91604
                                                                             Basis for the claim:
           Last 4 digits of account number                                   Condominium, 3 Bdrm 2 Ba,
                                                                             APN: 2384-003-062; Los Angeles County
                                                                             Is the claim subject to offset?    No  Yes
 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $30,000.00
           Sarah Panuco                                                       Contingent
           30078 Wales Ct                                                     Unliquidated
           Menifee, CA 92584                                                  Disputed
           Date(s) debt was incurred     1/29/2020
                                                                                            28430 Locust Avenue, Moreno Valley, CA 92555
                                                                             Basis for the claim:
           Last 4 digits of account number                                   Single Family Residence on Large Lot; 5 Bdrm 2 Ba
                                                                             APN 473-250-021; Riverside County
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                             0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                       170,000.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          170,000.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                               Desc
                                                              Main Document    Page 29 of 46
 Fill in this information to identify the case:

 Debtor name         Helping Others International, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                         Desc
                                                              Main Document    Page 30 of 46
 Fill in this information to identify the case:

 Debtor name         Helping Others International, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                            Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                     Desc
                                                              Main Document    Page 31 of 46



 Fill in this information to identify the case:

 Debtor name         Helping Others International, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                 $73,500.00
       From 1/01/2020 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                                 $95,000.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other


       For year before that:                                                                    Operating a business                                $125,000.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                           Desc
                                                              Main Document    Page 32 of 46
 Debtor       Helping Others International, LLC                                                         Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                 Value of property

       American Financial Center, Inc.                           10435 Sierra Highway, Santa Clarita, CA                       June                      $850,000.00
       c/o Lori E. Eropkin                                       91390
       Levinson Arshonsky & Kurtz LLP
       15303 Ventura Blvd., Suite 1650
       Sherman Oaks, CA 91403


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.                                                      Injunctive Relief          Superior Court of Ca,                        Pending
                                                                 against TD                 County of Orange                           On appeal
               Anh Thy Song Nguyen,                              Foreclosure,               700 Civic Center Drive West
                                                                                                                                       Concluded
               Trustee of                                        Cross Complaint            Santa Ana, CA 92701
               Mother Nature Trust, vs.                          for
               United                                            Judicial
               Lender, LLC et. al.                               Foreclosure,.;
               30-2020-01124778                                  Date filed:
                                                                 01/15/2020


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 1:20-bk-11134-VK                          Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                       Desc
                                                              Main Document    Page 33 of 46
 Debtor        Helping Others International, LLC                                                            Case number (if known)



       None
       Custodian's name and Address                              Describe the property                                                    Value
       Ahn Thy Song Nguyen,Trustee                               injunctive Relief against TD Foreclosure, Cross
       Mother Nature Trust                                       Complaint for Judicial Foreclosure,.
                                                                 6475 Marigayle Cir., Huntington Beach, CA 92648                                     $3,150,000.00
       9938 Bolsa Avenue
       Ste 211
                                                                 Case title                                                               Court name and address
       Orange, CA 92863
                                                                 Ahn Thy Song Trustee v. United Lender                                    Superior Court of CA.
                                                                 Case number                                                              Orange County
                                                                 30-2020-01124778                                                         700 Civic Center Dr.
                                                                 Date of order or assignment                                              Santa Ana, CA 92701
                                                                 1-15-2020


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
                Recipient's name and address                     Description of the gifts or contributions                  Dates given                         Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss          Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates                Total amount or
                 the transfer?                                                                                                                               value
                 Address
       11.1.     Law Office of Todd J. Cleary
                 10720 McCune Avenue
                 Los Angeles, CA 90034                               Attorney Fees                                                                              $0.00

                 Email or website address
                 cleary1@pacbell.net

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                    Desc
                                                              Main Document    Page 34 of 46
 Debtor       Helping Others International, LLC                                                          Case number (if known)




       None.
       Name of trust or device                                       Describe any property transferred                 Dates transfers          Total amount or
                                                                                                                       were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                            Description of property transferred or                  Date transfer          Total amount or
               Address                                           payments received or debts paid in exchange             was made                        value
       13.1                                                      Deeds of Trust on 2 properties: 4110
       .    Sarah Panuco                                         Vanetta Place, Studio City, CA 91604 &
               30078 Wales Ct.                                   28430 Locust Avenue, Moreno Valley, CA                  1/29/2020 &
               Menifee, CA 92584                                 92555                                                   2/12/2020                  $70,000.00

               Relationship to debtor
               None


       13.2                                                      Deeds of Trust on 2 properties: 4110
       .                                                         Vanetta Place, Studio City, CA 91604 &
               Bao D Lee                                         28430 Locust Avenue, Moreno Valley, CA
                                                                 92555                                                   2/26/2012                  $50,000.00

               Relationship to debtor
               None


       13.3                                                      Deeds of Trust on 2 properties: 4110
       .                                                         Vanetta Place, Studio City, CA 91604 &
               Carlos A Ruiz                                     28430 Locust Avenue, Moreno Valley, CA
                                                                 92555                                                                              $40,000.00

               Relationship to debtor
               None


       13.4 Jesus Rojas                                          Deed of Trust on 28430 Locust Avenue,
       .                                                         Moreno Valley, CA 92555                                 3/9/2020                   $10,000.00

               Relationship to debtor
               None


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                    Desc
                                                              Main Document    Page 35 of 46
 Debtor      Helping Others International, LLC                                                          Case number (if known)



           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                        Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or           Date account was             Last balance
                Address                                          account number           instrument                   closed, sold,            before closing or
                                                                                                                       moved, or                         transfer
                                                                                                                       transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                           Desc
                                                              Main Document    Page 36 of 46
 Debtor      Helping Others International, LLC                                                          Case number (if known)



 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                    Desc
                                                              Main Document    Page 37 of 46
 Debtor       Helping Others International, LLC                                                         Case number (if known)



           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Megan Zucaro                                   4501 W. Channel Island Blvd.                        Manager and Trustee of                100
                                                      #94                                                 Membership Interest Owner -
                                                      Oxnard, CA 93035                                    The Megan Zucaro Living
                                                                                                          Trust


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1                                                                                                              $10,000
       .                                                                                                                 monthly plus
               Megan Zucaro                                                                                              $2,500 /
               4501 W. Channel Island Blvd.                                                                              month for Dec
               #94                                                                                                       2019 through       Management
               Oxnard, CA 93035                                  $137,000                                                June 2020.         Compensation

               Relationship to debtor
               Manager


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Case 1:20-bk-11134-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19   Desc
                        Main Document    Page 38 of 46
               Case 1:20-bk-11134-VK                          Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                               Desc
                                                              Main Document    Page 39 of 46
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Central District of California
 In re       Helping Others International, LLC                                                                Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

          FLAT FEE
              For legal services, I have agreed to accept                                                 $
              Prior to the filing of this statement I have received                                       $
              Balance Due                                                                                 $

             RETAINER
              For legal services, I have agreed to accept and received a retainer of                      $                        0.00
              The undersigned shall bill against the retainer at an hourly rate of                        $                      350.00
              [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
              fees and expenses exceeding the amount of the retainer.


2.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

3.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]
                  Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                  reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                  522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions,
               motions to strip off lien's (Lam Motions), Motions to Strip Liens pursuant to 11 USC 506, adversary proceedings
               to strip off junior liens, or any other adversary proceeding.




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
              Case 1:20-bk-11134-VK                           Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                         Desc
                                                              Main Document    Page 40 of 46
 In re       Helping Others International, LLC                                                       Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     June 25, 2020
     Date                                                                       Todd J. Cleary 144358
                                                                                Signature of Attorney
                                                                                Law Office of Todd J. Cleary
                                                                                10720 McCune Avenue
                                                                                Los Angeles, CA 90034
                                                                                310-559-8118 Fax: 310-559-0345
                                                                                cleary1@pacbell.net
                                                                                Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
     Case 1:20-bk-11134-VK                        Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                                    Desc
                                                  Main Document    Page 41 of 46


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
Todd J. Cleary 144358
10720 McCune Avenue
Los Angeles, CA 90034
310-559-8118 Fax: 310-559-0345
California State Bar Number: 144358 CA
cleary1@pacbell.net




 Attorney for:Helping Others International, LLC
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                        CASE NO.:
         Helping Others International, LLC                                    ADVERSARY NO.:
                                                                   Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,   Todd J. Cleary 144358                                                    , the undersigned in the above-captioned case, hereby declare
                  (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
          Case 1:20-bk-11134-VK                     Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19                                                    Desc
                                                    Main Document    Page 42 of 46


[Check the appropriate boxes and, if applicable, provide the required information.]
1.          I have personal knowledge of the matters set forth in this Statement because:
             I am the president or other officer or an authorized agent of the Debtor corporation
             I am a party to an adversary proceeding
             I am a party to a contested matter
             I am the attorney for the Debtor corporation
2.a.         The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
              class of the corporation’s(s’) equity interests:
              [For additional names, attach an addendum to this form.]
     b.      There are no entities that directly or indirectly own 10% or more of any class of the corporation’s equity interest.
June 25, 2020                                                                              By:
Date                                                                                              Signature of Debtor, or attorney for Debtor

                                                                                           Name:        Todd J. Cleary 144358
                                                                                                        Printed name of Debtor, or attorney for
                                                                                                        Debtor




___________________________________________________________________________
                  This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                  F 1007-4.CORP.OWNERSHIP.STMT
Case 1:20-bk-11134-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19   Desc
                        Main Document    Page 43 of 46
    Case 1:20-bk-11134-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19   Desc
                            Main Document    Page 44 of 46


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       Helping Others International, LLC
                       139 S. Beverly Dr.
                       Beverly Hills, CA 90212

                       Todd J. Cleary
                       Law Office of Todd J. Cleary
                       10720 McCune Avenue
                       Los Angeles, CA 90034

                       Ahn Thy Song Nguyen,Trustee
                       Mother Nature Trust
                       9938 Bolsa Avenue
                       Ste 211
                       Orange, CA 92863

                       American Financial Center Inc.
                       c/o Mark R. Crittenden, Reg. Agent
                       14390 Ventura Blvd., Suite 320
                       Sherman Oaks, CA 91403

                       American Financial Center, Inc.
                       c/o Lori E. Eropkin
                       Levinson Arshonsky & Kurtz LLP
                       15303 Ventura Blvd., Suite 1650
                       Sherman Oaks, CA 91403

                       Amsterdam Nouveau Trust


                       Bao D Lee


                       Carlos A Ruiz
Case 1:20-bk-11134-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19   Desc
                        Main Document    Page 45 of 46



                   Gallarzo Cartier
                   2818 Allesandro St.
                   Los Angeles, CA 90039

                   Jesus Rojas


                   Lawrence C Meyerson
                   A Professional Law Corporation
                   5521 Mission Rd Ste 399
                   Bonsall, CA 92003

                   Patricai L Parker - Marcos


                   Prominence Capital Partners Ltd
                   974 Sandstone Drive
                   Glendora, CA 91740

                   Sarah Panuco
                   30078 Wales Ct
                   Menifee, CA 92584

                   United Lender LLC
                   3635 S. Fort Apache Road
                   Suite 200-202
                   Las Vegas, NV 89147

                   Western Fidelity Associates LLC
                   dba Western Fidelity Trustees
                   1222 Crenshaw Boulevard Suite “B”
                   Torrance, CA 90501
Case 1:20-bk-11134-VK   Doc 1 Filed 06/29/20 Entered 06/29/20 14:37:19   Desc
                        Main Document    Page 46 of 46



                   Wooshies Inc.
                   3635 S. Fort Apache Road
                   Suite 200-202
                   Las Vegas, NV 89147

                   Wooshies, Inc.
                   3635 S Fort Apache Road
                    Suite 200-202
                   Las Vegas, NV 89147
